Citation Nr: 0215974	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  96-44 386	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a status post aortic valve replacement due to aortic 
insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1987 to 
April 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the RO which denied an increased rating for 
residuals of a status post aortic valve replacement due to 
aortic insufficiency, rated 30 percent disabling.

In July 1998, the Board remanded the claim to the RO for 
further development.


FINDINGS OF FACT

1.  Residuals of an aortic valve replacement do not include 
an enlarged heart and does not preclude more than light 
manual labor and are not manifested by a severe level of 
dyspnea on exertion, elevated systolic blood pressure or 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia.

2.  Residuals of an aortic valve replacement do not include 
more than one episode of acute congestive heart failure a 
year or workload of greater than 3 METs but not greater than 
5 METs and resulting in dyspnea, fatigue, angina, dizziness, 
or syncope or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a status post aortic valve replacement due to 
aortic insufficiency are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Codes 7000, 7016 
(1996, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for an increased rating for residuals of a status 
post aortic valve replacement due to aortic insufficiency, 
rated 30 percent disabling.  The appellant and his 
representative were provided with a copy of the appealed 
October 1995 rating decision, a May 1996 statement of the 
case, and supplement statements of the case dated in January 
1998 and June 2002.  These documents provided notice of the 
law and governing regulations, including the VCAA, as well as 
the reasons for the determinations made regarding his claim.  
In a January 1997 letter, the RO informed the veteran of the 
evidence they would obtain in connection with his claim.  In 
September 1998, the RO informed the veteran of the type of 
evidence needed to substantiate his claim.  The RO also 
informed the veteran as to what they would do to assist him 
in obtaining such evidence.  Moreover, VA has also made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant and has provided the appellant 
with several VA examinations, with the most recent conducted 
in June 2002.  Thus, under the circumstances in this case, 
the appellant has received the notice and assistance 
contemplated by law, and adjudication of the claim at this 
juncture poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records show that the veteran was diagnosed 
as having aortic insufficiency.  In an October 1992 decision, 
the RO granted service connection for aortic insufficiency 
and assigned a 30 percent rating, effective from April 1992.

In September 1994, the veteran underwent an aortic valve 
replacement.  The RO, in a November 1994 rating decision 
granted a temporary 100 percent evaluation based on the need 
for convalescence, effective from September 1994 to October 
1994.  Effective from November 1994 to October 1995, the 
veteran was assigned a 100 percent rating and effective from 
November 1995, a 30 percent rating was assigned.

The veteran underwent VA examination in September 1995.  It 
was noted that the veteran had aortic insufficiency and that 
he was status post aortic valve replacement.  The veteran 
stated that since his valve replacement, he had not had any 
problems.  His only complaint was from the Coumadin.  
Physical examination revealed blood pressure readings of 
130/100 of the left arm and 120/100 of the right arm.  His 
pulse was 90 and regular.  He had no jugular venous 
distention and no carotid bruits.  There was a mild 
tachycardia to auscultation.  He had no murmurs, gallops or 
rubs, but there was a click present on auscultation.  

In a statement received in March 1996, the veteran stated 
that a rating in excess of 30 percent was warranted for the 
service-connected aortic valve insufficiency, status post 
valve replacement.  He reported that as a result of his 
service connected condition he was required to take a blood 
thinning medication.  He described some of the risks 
associated with taking the blood thinning medication.  In 
support of his assertion, he submitted medical text 
pertaining to the effects of the medication he was on due to 
the service-connected heart disorder.

In March 1996, the RO received a statement from the veteran's 
doctor.  The doctor stated that the veteran underwent an 
aortic valve replacement approximately one year ago.  He 
stated that the mechanical valve required that the veteran be 
on blood thinning medication (Coumadin) for life.  The 
physician also stated that as a result, of being on such 
medication, the veteran should avoid work or recreational 
activities which involved a significant risk of blunt trauma 
to the body or head.

The veteran, in a July 1996 substantive appeal, asserted that 
since he was required to take a blood thinning medication, a 
higher rating was warranted for the service-connected heart 
disorder.

A May 1996 outpatient treatment report reveals that the 
veteran complained of chest pain, but denied having shortness 
of breath or orthopenea.  When examined in May 1997, the 
veteran reported that he felt fine.  The examiner noted the 
veteran's history of having an aortic valve replacement.

During a September 1997 VA examination, the veteran's history 
of being diagnosed with aortic insufficiency and subsequently 
undergoing valve replacement in 1994 was recorded.  The 
veteran reported that he now occasionally experienced 
palpitations, but that his heart was "ok".  He noted that 
his most pressing concern was excessive bruising and an 
increasing tendency to bleed.  Physical examination revealed 
the veteran was normotensive.  Examination of the 
cardiovascular system revealed a regular rate and rhythm.  A 
valve click was appreciated in the aortic area.  Examination 
of the veteran's extremities revealed no signs of peripheral 
edema.  The assessment was status post aortic valve 
replacement, with an elevated INR, as was necessary in 
patients who have undergone aortic valve replacement.  
September 1997 chest x-ray studies revealed that the 
veteran's cardiac silhouette was normal.

When examined in November 1997, the veteran was noted to be 
status post aortic valve replacement.  He complained of chest 
pain and shortness of breath.  Other reports in November 1997 
reveal he denied having chest pain and shortness of breath.  
He was scheduled for an echogram.  A November 1997 
echocardiogram revealed a normal left ventricular size, mild 
concentric left ventricular hypertrophy and normal left 
ventricular systolic function; normal functioning prosthetic 
aortic valve with trival aortic insufficiency; mild mitral 
regurgitation; and pulmonic insufficiency.

When treated in January 1998, the veteran complained of 
increased dyspnea.  When treated, however, in February 1998, 
it was reported that the veteran had no symptoms related to 
his valve replacement.

A February 1999 outpatient treatment report reveals that the 
veteran was doing well with the exception of occasional 
atypical chest pain.  He had no change in exercise tolerance 
and no bleeding problems on Coumadin.  A March 1999 cardiac 
ultrasound report revealed that the left ventricle size was 
normal, some mild hypertrophy, and a normal systolic 
function.  It was concluded that the study showed that the 
prosthetic valve was in aortic position with no regurgitation 
and gradient in expected range; and pulmonic regurgitation.  

A May 1999 medical report reveals that the veteran was status 
post aortic valve replacement.  It was reported that the 
veteran was doing well.  He was asymptomatic with no chest 
pain, shortness of breath, edema or dyspnea on exertion.  The 
examiner reported that a May 1999 echocardiogram showed valve 
functioning as normal.

A November 2000 outpatient notes a history of one recent 
episode of chest pain which was relieved by drinking water.  
He had no dyspnea.

It was noted in a January 2002 report that the veteran 
injured his knee while skiing.  The veteran was evaluated in 
February 2002.  The examiner stated that the veteran was 
doing well from a cardiac standpoint, and that his exercise 
tolerance was unchanged.  He denied fever, chills, 
lightheadedness, dizziness, chest pain, palpitations, dyspnea 
on exertion, paroxysmal nocturnal dyspnea or edema.  The 
impression was status post prosthetic aortic valve 
replacement, doing well.  A March 2002 cardiac ultrasound 
examination revealed that the left ventricle had a normal 
systolic function, normal size and mild hypertrophy.  The 
aortic valve had trivial regurgitation and mild stenosis.  
The mitral valve and tricuspid valve had no regurgitation.  
There was no pericardial effusion.  It was reported that 
trivial regurgitation, mean gradient of 20 MM HG, and 
estimated aortic valve orifice area of 2.1 cm2 were 
consistent with normal prosthetic valve function.

The veteran underwent VA examination in June 2002.  He 
reported a history of an aortic valve replacement.  The 
veteran related that he presently felt well except for the 
burden of maintaining himself on Warfarin and adjusting his 
lifestyle to reduce the risk of bleeding.  He stated that he 
could easily climb a flight of stairs without shortness of 
breath, chest pain, lightheadedness, dyspnea or palpitations.  
His ability to walk on level ground was unlimited.  He stated 
that his physical limitations were due to his knee 
disability.  Physical examination revealed blood pressure 
readings of 130/82, 128/80 and 122/78.  His resting heart 
rate was 81.  The rhythm was regular.  Jugular venous pulse 
was flat with the veteran at +20 degrees.  Auscultation of 
the chest disclosed no squeaks, crackles, rhonchi or rubs.  
Examination of the heart disclosed a point of maximal impulse 
to be approximately the fifth left intercostal space at the 
left midclavicular line.  There was a well-heard and easily 
audible grade 2/6 systolic ejection murmur heard maximally at 
the right second intercostal space, but also in diminishing 
intensity and a line drawn from the right second interspace 
toward the PMI (fifth left intercostal space at the left 
midclavicular line).  There was a loud metallic closing sound 
for S2.  A diastolic murmur was not heard along the left 
sternal border in any body position and that included leaning 
forward with maximal exhalation.  

The examiner stated that the veteran had excellent cardiac 
function and did not have a symptomatic limitation at the 
present time based on left ventricular dysfunction, either 
systolic or diastolic.  The examiner stated that likewise the 
veteran did not have any evidence of disorder of heart 
rhythm, such as tachdysrhythmia, bradyarrhythmia or 
conduction delay.  The examiner reported that the veteran had 
no symptoms at any expected MET, which he would judge to be 
around 10+.  It was further reported that the veteran had no 
episodes of heart failure in the past year.  The veteran had 
no dyspnea, fatigue, angina, dizziness and syncope.  
Electrocardiogram revealed right bundle branch block and no 
evidence of left ventricular hypertrophy.  The examiner noted 
that there was a requirement for life-long anticoagulation 
utilizing Warfarin due to having a prosthetic aortic valve.  
The examiner noted that an echocardiogram on file revealed 
normal function of the left ventricle, normal size, mild 
hypertrophy, aortic valve with trivial regurgitation, mild 
stenosis of the mitral valve without regurgitation, tricuspid 
valve without regurgitation, and no pericardial effusion.  
The cardiologist stated that the cardiogram did not indicate 
any need for specific cardiac therapy at the time of 
examination or in the foreseeable future.  The diagnosis was 
status post aortic valve replacement with St. Jude prosthesis 
for aortic regurgitation, with mild left ventricular 
hypertrophy per ultrasound examination, with trivial aortic 
regurgitation identifiable only by ultrasound examination, 
with mild mitral stenosis of no clinical consequences.  The 
cardiologist stated that the veteran's METs was >10.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's aortic insufficiency with heart valve 
replacement has been evaluated under 38 C.F.R. § 4.104 
(1996), which governs ratings of cardiovascular disorders.  
Those rating provisions have been amended effective in 
January 1998.  The veteran filed his claim for an increased 
rating prior to January 1998.  Where laws or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  Here, either the amended 
or current rating criteria may apply, whichever are most 
favorable to the veteran. 

Prior to January 12, 1998, the Schedule for Rating 
Disabilities directed that a 30 percent evaluation for heart 
valve replacement under Diagnostic Code 7016 was rated as 
rheumatic heart disease under Diagnostic Code 7000.  38 
C.F.R. § 4.104, Diagnostic Code 7016 (1996).  A 30 percent 
evaluation for inactive rheumatic heart disease was warranted 
for diastolic murmur with characteristic EKG manifestations 
or definitely enlarged heart.  A 60 percent evaluation was 
assigned for inactive rheumatic heart disease when the heart 
was definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, with more than light manual labor precluded.  A 
100 percent evaluation was assigned for definite enlargement 
of the heart confirmed by roentgenogram and clinically; 
dyspnea on slight exertion, rales, pretibial pitting at end 
of day or other definite signs of beginning congestive 
failure with more than sedentary employment precluded.  
38 C.F.R. § 4.104, Diagnostic Code 7000 (1996).

Effective from January 12, 1998, the Secretary of the VA 
amended the portions of the Schedule for Rating Disabilities 
applicable to cardiovascular disabilities.  Under 38 C.F.R. § 
4.104, Note 2, one MET (metabolic equivalent) is defined as 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weights 
per minute.  Under Diagnostic Code 7016, heart valve 
replacement, a 30 percent disability evaluation is warranted 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted when there was more than one episode 
of acute congestive heart failure in the past year; or a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent evaluation is warranted when 
there is chronic congestive heart failure; or a workload of 
greater than 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fracture of less than 30 
percent. 38 C.F.R. § 4.104, Diagnostic Code 7016 (2001).

While the old criteria appears to be more favorable in the 
veteran's case, the evidence fails to demonstrate that a 
rating higher than 30 percent is warranted under either the 
old or the new rating criteria.  With respect to the old 
rating criteria, the evidence fails to show that the veteran 
has an enlarged heart.  Although echocardiogram and cardiac 
ultrasound reveal some mild hypertrophy, his left ventricle 
size was normal and chest x-ray studies in September 1997 
reveal that the veteran's cardiac silhouette was normal.  In 
addition, he has no elevation of systolic blood pressure.  
His systolic pressure ranged between 120 and 130.  In June 
2002, the examiner stated that there was no systolic 
dysfunction.  Moreover, the evidence is negative for any 
disorder of heart rhythm.  A June 2002 VA examination report 
reveals the veteran had no tachdysrhythmia, bradyarrhythmia 
or conduction delay.  Furthermore, the evidence of record 
fails to demonstrate that the veteran has severe dyspnea on 
exertion.  Although a few reports show general complaints of 
shortness of breath, the reports show that the veteran has no 
dyspnea on exertion.  (See May 1999, February 2002 and June 
2002 medical reports).  The record demonstrates that the 
veteran is able to ski and to climb a flight of stairs 
without shortness of breath, or dyspnea.  In light of the 
above, the veteran does not meet the criteria for a rating in 
excess of 30 percent for aortic insufficiency with heart 
valve replacement under the old criteria.

Turning to an evaluation of the veteran's claim under the new 
criteria, the Board observes that there is no evidence that 
the veteran has any episodes of congestive heart failure.  In 
June 2002, the VA examiner stated that the veteran had no 
episodes of heart failure in the past year.  The examiner 
also stated that the veteran had no symptoms at any expected 
MET and that he had a MET of greater than 10.  The record 
demonstrates that the veteran could easily climb a flight of 
stairs without shortness of breath, chest pain, 
lightheadedness, dyspnea or palpitations.  Echocardiogram in 
June 2002 revealed normal function of the left ventricle.  
Given the foregoing, the next higher rating of 60 percent 
under the new rating criteria is not warranted.

The Board observes that the veteran's main contention for 
receiving a rating in excess of 30 percent for his service-
connected aortic insufficiency with heart valve replacement 
is that he takes blood thinning medication which results in 
certain limitations and requires him to take certain 
precautions.  The Board must evaluate the veteran's current 
claim for increase under the applicable rating criteria as 
cited above.  If the veteran is claiming a secondary 
disability as a result of taking the medication, he should 
file a separate claim of secondary service connection. 


ORDER

A rating in excess of 30 percent for residuals of a status 
post aortic valve replacement due to aortic insufficiency is 
denied.



		
	DEBORAH W. SIINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

